DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (Pub. No.: US 2009/0074425 cited by applicant) in view of Lucamarini et al (Pub. No.: US 2016/0087796) and further in view of Lucamarini et al (Pub. No.: US 2017/0237505).

a transmitter processing unit (i.e., control section 105, Fig. 4) ) adapted to use random numbers from a quantum random generator to select one quantum state,
a Pulsed light source (i.e., light source 101, Figs. 4, 5A and 9A) adapted to generate an optical pulse,
a time-bin interferometer (i.e., double pulse generation section 102, Figs. 4, 5A and 9A) through which the generated optical pulse passes and which transforms the generated optical pulse into two coherent pulses separated by a time bin duration,
a composite optical modulator (i.e., composite optical modulator 103 comprises an optical intensity modulator 132, Figs. 4, 5A and 9A) adapted to encode the two coherent pulses according to the choice made by the transmitter processing unit (i.e., control section 105, Fig. 4) by changing the intensity of the two pulses individually, and

Tanaka et al differs from claims 1 and 7 in that he fails to specifically teach a transmitter processing unit adapted to use random numbers from a quantum random generator to select one quantum state out of nine possible states of intensity and basis, and a single intensity modulator adapted to encode the two coherent pulses according to the choice made by the transmitter processing unit  by changing the intensity of the two pulses individually. However, Lucamarini et al in Pub. No.: US 2016/0087796 teaches a transmitter processing unit (i.e., FPGA String processor 82, Fig. 11) adapted to use random numbers from a quantum random generator to select one quantum state out of nine possible states of intensity and basis (i.e., intensity u, v, w and basis Z, X, Fig. 11)(i.e., Figure 11, page 11, paragraphs [0196]-[0201], and page 12, paragraphs [0202]-[0203] and [0220]). And, Lucamarini et al in Pub. No.: US 2017/0237505 teaches a single intensity modulator (i.e., single modulator 90, Fig. 9b) adapted to encode the two coherent pulses according to the choice made by the transmitter processing unit  by changing the intensity of the two pulses individually (i.e., Figure 9b, page 17, 
Regarding claim 2, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches 
wherein the Pulsed light source (i.e., light source 20, Figs. 1 and 2a-2c of Lucamarini et al (Pub. No.: US 2017/0237505), page 7, paragraph [0198]) is a gain-switched pulsed laser adapted to generate phase randomized optical pulses.
Regarding claim 3, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches 
Regarding claim 4, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches
wherein the single intensity modulator (i.e., single modulator 90, Fig. 9b of Lucamarini et al (Pub. No.: US 2017/0237505) ) is adapted to encode a third state by transmitting the two coherent pulses in both time bins.
Regarding claim 5, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches
wherein the single intensity modulator (360) is controlled by a multi-level pulsed generator (i.e., Fig. 9b Lucamarini et al (Pub. No.: US 2017/0237505), and intensity u, v, w and basis Z, X, FPGA String processor 82, Fig. 11 of Lucamarini et al (Pub. No.: US 2016/0087796) ).
Regarding claim 6, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches

Regarding claim 8, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches
wherein in the selecting step, one of 3 state intensities is first selected such that with a probability Po the signal intensity will be sent, with Probability P1< Po the decoy intensity is selected, with Probability P2 = 1 - Po – P1, the vacuum intensity is selected (i.e., intensity u, v, w and basis Z, X, FPGA String processor 82, Fig. 11 of Lucamarini et al (Pub. No.: US 2016/0087796), page 11, paragraph [0197]).
Regarding claim 9, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches
wherein if vacuum intensity is selected, the vacuum state is sent (i.e.,  intensity u, v, w and basis Z, X, FPGA String processor 82, Fig. 11 of Lucamarini et al (Pub. No.: US 2016/0087796), page 11, paragraph [0197]).
Regarding claim 10, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) teaches
.

4.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (Pub. No.: US 2009/0074425 cited by applicant) and Lucamarini et al (Pub. No.: US 2016/0087796) in view of Lucamarini et al (Pub. No.: US 2017/0237505) and further in view Zbinden et al (Pub. No.: US 2013/0016835).
Regarding claim 11, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796) and Lucamarini et al (Pub. No.: US 2017/0237505) differs from claim 11 in that it fails to specifically teach a splitting step  carried out in the receiver which splits a received signal into two paths with an optical splitter with a splitting ratio equal to Pz, which forms the basis choice. However, Zbinden et al in Pub. No.: US 2013/0016835 teaches a splitting step  carried out in the receiver which splits a received signal into two paths with an optical splitter (i.e., optical splitter 96, Figs. 2 and 6) with a splitting ratio equal to Pz, which forms the basis choice (i.e., Figures 2 and 6, page 5, paragraphs [0046]-[0055], page 6, paragraphs [0056] and 0064]-[0067], page 7, paragraphs [0068]-[0069], and page 8, paragraph [0088]). Based on this teaching, it would have been obvious to one 
Regarding claim 12, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796), Lucamarini et al (Pub. No.: US 2017/0237505), and Zbinden et al teaches further comprising a measurement step , where a Z basis measurement is carried out and is made by measuring the signal directly with a detection unit (i.e., detection unit 104, Fig. 6 of Zbinden et al) to measure its arrival time, and a X basis measurement is carried out by passing the signal through a time-bin interferometer (i.e., interferometer 112, Fig. 6 of Zbinden et al) and then using either one or two detection units to detect the signal.
Regarding claim 13, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796), Lucamarini et al (Pub. No.: US 2017/0237505), and Zbinden et al teaches further comprising a detection announcement step where 
Regarding claim 14, the combination of Tanaka et al, Lucamarini et al (Pub. No.: US 2016/0087796), Lucamarini et al (Pub. No.: US 2017/0237505), and Zbinden et al teaches further comprising last steps consisting in the raw key sifting, error reconciliation, privacy amplification and authentication (i.e., page 22, paragraphs [0445], Fig. 9b of Lucamarini et al (Pub. No.: US 2017/0237505), and Figs. 1, 2 and 6 of Zbinden et al).
 
                                                          Conclusion
5.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al (US Patent No. 8,374,350) discloses quantum communication system.

6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-

/HANH PHAN/Primary Examiner, Art Unit 2636